EXECUTION VERSION Exhibit 10.30 DATED DECEMBER 7, 2010 iCo THERAPEUTICS INCORPORATED and IMMUNE PHARMACEUTICALS LTD. PRODUCT SUBLICENSE AGREEMENT Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. CONTENTS Section Heading Page 1. Definitions 1 2. License and Sublicense Grants 10 3. Technology Transfer 11 4. Product Development; Regulatory and Safety 13 5. Commercialization and Marketing 17 6. Non-Competition 18 7. Payments 19 8. Provisions Relating to Payment of Consideration 22 9. Intellectual Property and Patent Rights 24 Confidentiality 28 Press Release and Publication 30 Trade Marks 31 [***] Agreement and [***] 31 Representations, Warranties, Covenants and Indemnification 31 Term and Termination 34 Effect of Termination of Agreement 35 Miscellaneous 37 Assignment 37 Waiver 38 Severability 38 Force Majeure 38 Counterparts 39 Entire Agreement; Amendment 39 Independent Contractors and Relationship of the Parties 39 Expenses 40 Further Assurances 40 Headings and Construction 40 No Third Party Beneficiaries 40 Use of Affiliates or Sublicensees 40 Redacted [***] Agreement 47 [***] NOTICE 48 iCo-008 Study Reports and Protocols 49 Press Release 50 Notices 51 Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. i PRODUCT SUBLICENSE AGREEMENT THIS PRODUCT SUBLICENSE AGREEMENT is made and entered into on December 7, 2010 (the “ Execution Date ”) by and between iCo Therapeutics Incorporated , a corporation organized and existing under the laws of Canada with a place of business at Suite 760, 777 Hornby Street, Vancouver, BC, Canada, V6Z 1S4 ( “iCo” ), and Immune Pharmaceuticals Ltd. ,, a corporation organized and existing under the laws of the State of Israel with a place of business for the purpose of this agreement at 1120 Avenue of the Americas, 7th Floor, New York, NY (“IMPH”). iCo and IMPH each may be referred to herein individually as a “Party” or, collectively, as the “Parties” . BACKGROUND A.iCo owns or controls know-how and other intellectual property rights and expertise relating to its antibody product referred to as iCo-008 (as defined below) and is a party to that certain License Agreement with Cambridge Antibody Technologies dated as of December 20, 2006 (the “ CAT Agreement ”), under which iCo has certain exclusive license rights to intellectual property relating to the iCo-008 product. B.iCo-008 has demonstrated potential as an anti-eotaxin-1 (as defined below) human antibody, which may be for the treatment of allergic and inflammatory and other diseases and conditions. C.IMPH is an emerging biopharmaceutical company interested in entering into this sublicense agreement with iCo under which iCo will grant to IMPH the exclusive rights to develop and commercialize pharmaceutical preparations containing or comprising iCo-008 for all human uses other than ocular uses (which uses are expressly reserved exclusively to iCo). Now, Therefore , in consideration of the premises and mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the Parties agree as follows: 1. DEFINITIONS The following capitalized terms shall have the following meanings as used in this Agreement: “Accounting Standards” shall mean, with respect to IMPH, that IMPH shall maintain records and books of accounts in accordance with the U.S. generally accepted accounting policy and practice consistently applied. “Adverse Event” means any untoward medical occurrence in a human patient or subject who is administered a product, whether or not considered related to the Product, including, without limitation, any undesirable sign (including abnormal laboratory findings of clinical concern), symptom or disease associated with the use of such product, or as otherwise agreed between the Parties in writing in the Safety Agreement. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 1 “Affiliate” shall mean any Person that directly or indirectly controls, or is controlled by, or is under common control with, a Party to this Agreement. For the purposes of this definition, “control” (with correlative meanings for the terms “controlled by” and “under common control with”) means (a) ownership, directly or through one or more intermediaries, of fifty percent (50%) or more of the shares of stock entitled to vote for the election of directors of the applicable entity, in the case of a corporation, or fifty percent (50%) or more of the equity and governing interest in the case of any other type of legal entity, or (b) any other arrangement (contractual or otherwise) whereby a Party has the actual ability to direct and control the management and policies of the applicable entity. The Parties acknowledge that in the case of certain entities organized under the laws of certain countries, the maximum percentage ownership permitted by law for a foreign investor may be less than fifty percent (50%), and that in such case such lower percentage shall be substituted in the preceding sentence, provided that such foreign investor has the power to direct the management and policies of such entity. “Agreement” shall mean this Product Sublicense Agreement and any and all Schedules, appendices and other addenda to this agreement, and as this agreement may be amended by the Parties from time to time in accordance with its provisions. “Antibody” shall mean a molecule, or a gene encoding such a molecule, comprising or containing more than one immunoglobulin variable domain or parts of such domains or any existing or future fragments, variants, modifications or derivatives thereof and shall expressly exclude any single domain antibody. “Applicable Law” shall mean any applicable laws, rules and regulations, including any rules, regulations, guidelines or other requirements of relevant government agencies, that may be in effect from time to time in the applicable country in the Territory. “Calendar Year” shall mean each successive period of twelve (12) calendar months commencing on 1st January. “Catalytic Antibody” means an Antibody that binds to and catalyses the chemical transformation of a substrate and in which an Antibody binding region is involved in said catalysis. “CAT” means Cambridge Antibody Technologies, or its successor entity MedImmune (as applicable). “Change of Control” shall mean, with respect to IMPH, an event after the Effective Date in which (i) any other legal entity or group of legal entities acquires beneficial ownership of securities of IMPH representing more than fifty percent (50%) of the voting power of the then outstanding voting securities of IMPH with respect to the election of directors of IMPH; or (ii) IMPH enters into a merger, consolidation (including the sale of all or substantially all of its assets) or similar transaction with another legal entity. “Commercialize” or “Commercialization” shall mean all activities directed to marketing, promoting, distributing, importing, exporting, offering for sale and/or selling a Licensed Product for use in the Licensed Field. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 2 “Commercialization Plan” has the meaning set out in Section 5.1. “Competent Authority” shall mean any national or local agency, authority, department, inspectorate, minister, ministry official, parliament or public or statutory person (whether autonomous or not) of any government of any country having jurisdiction over either any of the activities contemplated by this Agreement or the Parties (including responsibility for granting health or pricing approvals, registrations, import permits or other approvals required before iCo-008 or a Licensed Product may be tested or marketed) including the European Commission, the Court of First Instance and the European Court of Justice, the FDA and the EMEA. “Control,” “Controls,” “Controlled” or “Controlling” shall mean, with respect to an item of know-how, material, or intellectual property right, that the applicable Party owns or has a license to such know-how, material, or intellectual property right and has the ability to grant the licenses or sublicenses thereunder as provided in this Agreement without violating the terms of any agreement with any Third Party. “Develop” or “Development” shall mean activities relating to clinical drug development, including test method development and stability testing, assay development and audit development, toxicology, formulation, quality assurance/quality control development, statistical analysis, clinical studies, process development and scale-up, packaging development, regulatory affairs, product approval and registration. “Development Plan” shall mean the actual written plan prepared by IMPH that covers the Development of Licensed Product for use in the Licensed Field, as such plan may be amended, supplemented or updated from time to time by IMPH. Such plan shall include, at the appropriate times, an assessment of (i)the proposed clinical trials, regulatory plans, clinical trial and commercial supply requirements (ii)process development and manufacturing plans with respect to the Licensed Product, (iii) an estimated development timetable through to Marketing Approval, (iv) the identity of the initial development team to be responsible for implementing such plan, and (v) a preliminary commercialisation plan for marketing iCo-008 in the Territory. An initial summary Development Plan has been provided to iCo by IMPH as of the Effective Date, a copy of which is attached as Schedule 4. “Disclosing Party” shall mean a Party that discloses specific Information to the other Party. “ [***] Agreements” shall mean (i) that certain license agreement [***] made between [***] and CAT relating to [***]. [***] “Effective Date” shall mean the date on which IMPH pays to iCo the License Fee under Section 7.1 of this Agreement, as provided in Section 7.1. “EMEA” shall mean the European Medicines Agency. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 3 “Execution Date” shall mean the date on which IMPH and iCo execute this Agreement, as set forth in the preamble on the first page hereof. “Equity Position” has the meaning set out in Section 7.1. “FDA” shall mean the U.S. Food and Drug Administration and any successor entity thereto. “First Commercial Sale” shall mean, with respect to any country in the Territory, the first sale for monetary value for use or consumption by the general public of a Licensed Product in such country after Marketing Approval for such Licensed Product has been obtained in such country. “Force Majeure” shall mean any event outside the reasonable control of the applicable Party affecting its ability to perform any of its obligations (other than payment) under this Agreement, including an Act of God, fire, flood, lightning, war, revolution, act of terrorism, riot or civil commotion, but excluding strikes, lock-outs or other industrial action, whether of the affected Party’s own employees or others. “GI Indication” means any Indication comprising or involving a gastrointestinal disease or condition. “iCo-008” shall mean the human monoclonal antibody having the sequence set forth in Schedule 1 of this Agreement, which is known as “bertilimumab” or “CAT-213” and targets eotaxin-1. “iCo Background Know How” shall mean any Information that is Controlled by iCo at the Effective Date and is required for the development, manufacture, use or sale of iCo-008 and/or Licensed Product for use in the Licensed Field, excluding the iCo Product Know How. Notwithstanding anything herein to the contrary, iCo Background Know-How excludes iCo Patents. “iCo Background IP” shall mean the iCo Background Patents together with any applicable Sublicensed Rights and any iCo Background Know How. “iCo Background Patents” shall mean all the Patents within the Patent families listed in Schedule 2 to the extent Controlled by iCo, but excluding (for clarity) any claims, in any such Patents, that claim Catalytic Antibodies. “iCo IP” shall mean iCo Background IP and iCo Product IP. “iCo Patents” shall mean the iCo Background Patents and the iCo Product Patents. “iCo Product IP” shall mean the iCo Product Patents and any iCo Product Know How. “iCo Product Know How” shall mean any Information that (a) is Controlled by iCo at the date of the Agreement or at any time during the Term, and (b) relates specifically to iCo-008, including the Phase 1 and Phase II data and notwithstanding anything herein to the contrary, excludes all iCo Patents. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 4 “iCo Product Patents” shall mean the Patents and Patent applications listed in Schedule 3 and any Patents issuing from such Patent applications. “IMPH IP” shall mean IMPH Product Improvements, IMPH Patents and IMPH Know How. “IMPH Know How” shall mean all Information that: (i) is Controlled by IMPH or its Affiliates as of the Effective Date or at any time during the Term of this Agreement, and (ii) relates to iCo-008 or any Licensed Product (including the research, development, manufacture, use or commercialization thereof). “IMPH Patents” shall mean all Patents (other than the iCo Patents) that: (i) are Controlled by IMPH or its Affiliates as of the Effective Date or at any time during the Term of this Agreement, and (ii) claim or cover iCo-008 or any Licensed Product or the manufacture or use thereof. “IMPH Product Improvements” has the meaning set out in Section 9.5 . “IND” shall mean an investigational new drug application filed with the FDA as more fully defined in 21C.F.R. §312.3, or its equivalent in any country. “Indication” shall mean, with respect to a Licensed Product, the treatment or prevention of a particular pathology or group of related pathologies. “Information” shall mean information and materials relating to the subject matter of this Agreement, including (i)techniques and data, including screens, models, inventions, methods, test data (including biological, chemical, pharmacological, biochemical, pharmaceutical, toxicological, safety, preclinical and clinical test data), physical and analytical and quality control data, marketing, pricing, distribution, costs, sales data, manufacturing information, and patent and legal data or descriptions (to the extent that disclosure thereof would not result in loss or waiver of privilege or similar protection), (ii)discoveries, trade secrets, specifications, instructions, improvements, processes, formulae, expertise and other technology, (iii)compositions of matter, including but not limited to compounds, biological materials and assays (iv) regulatory filings, including any IND or MAA and (v) other financial and business information. As used herein, “clinical test data” shall be deemed to include all information related to the clinical or preclinical testing of iCo-008 or Licensed Product, including patient report forms, investigators’ reports, biostatistical, pharmaco-economic and other related analyses, and the like. “Insolvency Event” means in relation to either Party that the Party: (a)is dissolved (other than pursuant to a consolidation, amalgamation or merger); (b)becomes insolvent (that is, fails generally to pay its debts as they become due and debts then due substantially exceed liquid assets) and as a result is unable to continue to perform its material obligations under the Agreement; (c)makes a general assignment, arrangement or composition with or for the benefit of its creditors; Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 5 (d)has a resolution passed for its winding-up, official management or liquidation (other than pursuant to a consolidation, amalgamation or merger); (e)seeks or becomes subject to the appointment of an administrator, provisional liquidator, conservator, receiver, trustee, custodian or other similar official for it or for all or substantially all its assets and such appointment is not dismissed within 30 days; (f)has a secured party take possession of all or substantially all its assets or has a distress, execution, attachment, sequestration or other legal process levied, enforced or sued on or against all or substantially all its assets and that secured party maintains possession, or that process is not withdrawn, dismissed, discharged, stayed or restrained, in each case within 30 days of that event; and (h)causes or is subject to any event with respect to it which, under the applicable laws of any jurisdiction, has an analogous effect to any of the events specified in (a) to (f) above (inclusive). “Joint Development Committee” or “JDC” means a committee comprised of representatives of iCo and IMPH as contemplated by Sections 4.2 and 4.3. “License Fee” has the meaning set out in Section 7.1. “Licensed Field” shall mean use for the treatment or prevention of disease, infection or other conditions in humans, but expressly excluding any and all uses in the Ocular Field and all Research Products. “Licensed Product” shall mean any preparation for the use in the Licensed Field that incorporates iCo-008 (including any preparation formulated and intended for use in a clinical trial), but excluding , for clarity, any preparation intended for use in, or primarily useful in, the Ocular Field. “License Shares” has the meaning set out in Section 7.1. “Lonza” shall mean Lonza Biologics plc, 228 Bath Road, Slough, Berkshire, SL1 4DY, England. “Marketing Approval” shall mean all approvals, licenses, registrations or authorisations of any Competent Authority, including pricing and reimbursement approvals, necessary for the manufacturing, use, storage, import, transport, marketing, promotion and/or sale of a Licensed Product in the Field in a regulatory jurisdiction. “Marketing Approval Application” or “MAA” shall mean an NDA or BLA in the U.S., or a comparable filing for Marketing Approval in any other country or group of countries in the Territory, in each case with respect to a Licensed Product. “Master Cell Bank” shall mean [***]. “MRC” shall mean the Medical Research Council. “NDA” shall mean a New Drug Application filed with the FDA, as more fully defined in 21C.F.R. §314.50 et. seq. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 6 “Net Sales” means, with respect to a Licensed Product sold by IMPH or its Affiliate or any Sub-sublicensee to a Third Party purchaser, the price invoiced by the selling party to the purchaser (or in the case of a sale or other disposal otherwise than at arm’s length, the price that would have been invoiced to the purchaser in a bona fide arm’s length contract or sale), less the following applicable deductions to the extent actually allowed or incurred with respect to such sale: the costs of packing, transport and insurance (to the extent separately set forth and charged on the invoice), customs duties, any credits actually given for returned or defective Licensed Products, normal trade discounts (off of the invoiced price) actually given, and sales taxes, VAT or other similar tax charged on and included in the invoice price to the purchaser (but solely to the extent not otherwise reimbursed to selling party). Sales from IMPH to its Affiliates shall be disregarded for purposes of calculating Net Sales. Any of the items set forth above that would otherwise be deducted from the invoice price in the calculation of Net Sales but which are separately charged to Third Parties ( i.e., are not invoiced as part of the License Product purchase invoice) shall not be deducted from the Licensed Product invoice price in the calculation of Net Sales. (a)In the case of any sale or other disposal of a Licensed Product between or among IMPH and its Affiliates, for resale, Net Sales shall be calculated as above only on the value charged or invoiced on the first arm’s-length sale thereafter to a Third Party; (b)In the case of any sale which is not invoiced or is delivered before invoice, Net Sales shall be calculated at the time of shipment or when the Licensed Product is paid for, if paid for before shipment or invoice; and (c)In the case of any sale or other disposal for value, such as barter or counter-trade, of any Licensed Product, or part thereof, other than in an arm’s length transaction exclusively for money, Net Sales shall be calculated as above on the value of the non-cash consideration received or the fair market price (if higher) of the Licensed Product in the country of sale or disposal. “Ocular Field” shall mean any use for the prevention, treatment or palliation of any or all ocular indications, disease or conditions, including wet age-related macular degeneration, vernal keratoconjunctivitis, and atopic keratoconjunctivitis, by local administration to the eye including intravitreal, retrobulbar, periocular, topical, subconjunctival routes of administration. “Ocular Product” shall mean any preparation that incorporates iCo-008 (including any preparation formulated and used in a clinical trial) intended for use in the Ocular Field. “Option Fee” has the meaning set out in Section 7.1. “Order” shall have the meaning set out in Section 5. 6. “Patents” shall mean any and all patent applications and patents, author certificates, inventor certificates, utility certificates, improvement patents and models and certificates of addition and all foreign counterparts of them, including any divisional applications and patents, refilings, renewals, continuations, continuations-in-part, patents of addition, extensions, reissues, substitutions, confirmations, registrations, revalidation and additions of or to any of them, as well as any supplementary protection certificates and equivalent protection rights in respect of any of them. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 7 “Person” shall mean any individual, partnership, limited liability company, firm, corporation, association, trust, unincorporated organization or other entity. “PhaseI,” “PhaseII” and “PhaseIII” (each a “Phase” ) shall have the following meanings: (a) “PhaseI” shall mean a study in humans which provides for the first introduction into humans of a product, conducted in normal volunteers or patients to get information on product safety, tolerability, pharmacological activity or pharmacokinetics, as more fully defined in Federal Regulation 21 C.F.R. § 312.21(a); (b) “PhaseII” shall mean a study in humans of the safety, dose ranging and efficacy of a product, which is prospectively designed to generate sufficient data (if successful) to commence Phase III clinical trials, as further defined in Federal Regulation 21 C.F.R. § 312.21(b); (c) “PhaseIII” shall mean a controlled and lawful study in humans of the efficacy and safety of a product, which is prospectively designed to demonstrate statistically whether such product is effective and safe for use in a particular indication in a manner sufficient to file an NDA to obtain regulatory approval to market the product, as further defined in Federal Regulation 21 C.F.R. § 312.21(c). “Product” shall mean Licensed Product and/or Ocular Product, as applicable. “Qualified Financing” shall mean the financing of IMPH following its incorporation in which outside investors invest: (i) at [***] (or greater) in the aggregate in purchasing equity securities of IMPH, provided that such financing is completed prior to January 30, 2011; or (ii) at least [***] (or greater) in the aggregate in purchasing equity securities of IMPH, provided that such financing is completed prior to March 31, 2011 . The Qualified Financing could be in one or more transactions, provided that if the applicable financing includes a series of transactions, the reference to Qualified Financing shall mean the last investment transaction that causes such series of transactions to meet the above definition of Qualified Financing. “Quarter” shall mean each successive period of three (3) calendar months commencing on 1st January, 1st April, 1st July and 1st October and the term “Quarterly” shall be construed accordingly. “Reasonable Endeavors” shall mean, with respect to the efforts to be expended by Sublicensee to achieve any stated objective, the good faith, reasonable, diligent efforts to accomplish such objective which shall be at least equivalent to the efforts that a biotechnology company with similar resources would normally use to accomplish such objective under similar circumstances for other products at a similar stage in development or product life and of similar market potential as Licensed Product. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 8 “Recipient Party” shall mean a Party that receives Information from the other Party. “Research” shall mean the scientific, technical and pre-clinical activities undertaken to evaluate an Antibody for development. “Research Product” shall mean solutions, materials or other products intended for commercial sale to Third Parties for research use in which the work being performed with such solutions, materials or other products does not involve the development of any product offered or intended for offer for commercial sale and where such commercial product contains iCo-008 or iCo-008-derived molecules or involves the use of iCo-008 at any stage in its production. “Safety Agreement ” has the meaning set out in Section 4.10(e) . “Serious Adverse Event” means any Adverse Event occurring at any dose that: (a) results in death or threatens life; (b) results in persistent or significant disability/incapacity; (c) results in or prolongs hospitalization; (d) results in a congenital anomaly or birth defect; or (e) is otherwise medically significant; or as otherwise agreed between the Parties in writing in the Safety Agreement. “Sub-sublicensee” shall mean any Affiliate of IMPH or Third Party to which IMPH grants a sublicense under the license (or sublicense, as applicable) rights granted to IMPH under Section 2.1 of this Agreement. “Sublicensed Rights” shall mean the [***] Patent Rights and the [***] Rights to the extent and on the terms that iCo is able to sublicense such rights to IMPH. “Sublicense Revenue” the total gross proceeds, whether consisting of cash or any other forms of consideration, that are received by or payable from any Sub-sublicensee to IMPH or its Affiliate in consideration of the grant of a sublicense under the license rights granted by iCo under the Agreement (such as upfront license fee, milestone payments and other similar licensing fees), but excluding: (a) royalties calculated on the sales or other commercial disposition of Licensed Products by any Sublicensee; and (b) any amounts invested by IMPH after the Effective Date directly relating to Licensed Product as demonstrated by Licensee’s written records and in accordance with GAAP. For the avoidance of doubt, any gross proceeds meeting the definition set forth above in this Paragraph 1.33, shall be “Sublicense Revenue” irrespective of whether such gross proceeds are received under one or more separate agreements and irrespective of how such gross proceeds are referred to or characterized in the sublicense. “Term” shall have the meaning set out in Section 15.1 “Territory” shall mean the entire world. “Third Party” shall mean any entity other than iCo or IMPH, excepting Affiliates of either IMPH or iCo. “United States” or “U.S.” shall mean the United States of America, its territories and possessions, including the Commonwealth of Puerto Rico. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 9 “Valid Claim” shall mean, with respect to a Licensed Product in a particular country, any claim of an iCo Patent: (a) that specifically and/or generically claims or covers a Licensed Product, and (b) that (i) has not expired, (ii) has not been held permanently revoked, unenforceable or invalid by a decision of a court or other governmental Competent Authority of competent jurisdiction, which decision is not further unappealable, and (iii) has not been abandoned, disclaimed, denied or admitted to be invalid or unenforceable through reissue or disclaimer or otherwise. “ [***] Agreement” shall mean the License Agreement dated [***] and made by and between [***] and CAT, a redacted version of which is set out in Schedule 6. “ [***] Notice” shall mean the notice set out in Schedule 2.4 of the [***] Agreement and which is attached hereto in Schedule 7. “ [***] Patent Rights” shall have the meaning set out in the [***] Agreement. “ [***] Rights” shall mean those rights and obligations set out in the [***] Notice and [***] Agreement. 2. LICENSE AND SUBLICENSE GRANTS Subject to the terms and conditions of this Agreement, and effective solely upon the Effective Date, iCo grants to IMPH: (a) The exclusive (even as to iCo) royalty-bearing license or sublicense (as applicable) under the iCo Product IP in the Territory to use and practice such iCo Product IP solely to make, have made, use, sell, offer for sale, import, export, develop, register, and distribute Licensed Products solely for use in the Licensed Field; and (b) a non-exclusive royalty-bearing license or sublicense (as applicable) under the iCo Background IP solely to make, have made, use, sell, offer for sale, import, export, develop, register, and distribute Licensed Products solely for use in the Licensed Field. iCo retains exclusively all rights in the iCo Product IP for all uses and applications in the Ocular Field. Further, iCo retains a fully sublicensable right to use the iCo Product IP in the Territory for research purposes, and IMPH acknowledges that CAT retains certain rights for research purposes under applicable iCo Product IP owned or controlled by CAT. The licenses granted to IMPH are limited to the rights expressly granted in Section 2.1, and IMPH covenants that it and its Affiliates and Sub-sublicensees shall not use or practice any iCo Product IP or iCo Background IP for any use or purpose or in any manner except as expressly permitted in the license grants under Section 2.1. IMPH acknowledges that certain of the iCo Product IP and iCo Background IP is licensed to iCo pursuant to the CAT Agreement and that the sublicense rights granted by iCo to IMPH under such rights pursuant to the terms of this Agreement are subject to all applicable terms and obligations of the CAT Agreement. IMPH covenants and agrees that it and its Affiliates and Sub-IMPH shall fully comply with all the terms and conditions of the CAT Agreement in exercising such sublicense rights. In the event that the CAT Agreement is amended at any time in the future, iCo shall inform IMPH in advance of any amendment that likely will materially adversely affect IMPH’s rights hereunder and shall use good faith efforts to minimize or avoid any such adverse affect due to such amendment. In addition, iCo shall use its reasonable best efforts to provide IMPH the right to enter into a license agreement with CAT under the terms of the CAT Agreement, to the extent the CAT Agreement is terminated by CAT under circumstances that do not attribute fault to IMPH. All licenses granted pursuant to Section 2.1 shall be non-transferable, except in connection with an assignment of the Agreement as permitted in Section 17.4. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 10 The licenses (and sublicenses, as applicable) granted in Section 2.1 are sub-licensable solely in conjunction with iCo-008 or a Licensed Product in the Licensed Field, and any sublicenses of the Sublicensed Rights must be in accordance with the rights and obligations under the relevant Sublicensed Rights and the terms of this Agreement. Further, IMPH may grant only one such sub-sublicense in respect of any particular country, and such granted rights shall not be further sublicensable in such country. Each such sub-sublicense must be granted in accordance with and subject to all the terms of this Agreement. IMPH will inform iCo in writing of the identity of all Sub-sublicensees to which it grants a sublicense within thirty (30) days of granting a sublicense and will ensure that any Sub-sublicensee (including an Affiliate of IMPH) to which it grants a sublicense executes a written sublicense agreement that is subordinate to and consistent and in accordance with this Agreement and the CAT Agreement. IMPH will remain responsible for all of its obligations under this Agreement, regardless of whether IMPH has engaged its Sub-sublicense to perform any such obligation. If the acts or omissions of any such Sub-sublicensee cause IMPH to be in breach of this Agreement, then IMPH shall remain responsible for such breach, and IMPH will be liable for any damages or other remedies available to iCo under contract law as a result of any such breach of this Agreement, to the extent such breach is not cured and has caused iCo harm and regardless of any remedy which iCo or IMPH may have against the Sub-IMPH for breach by the Sub-IMPH. IMPH acknowledges that this Agreement is subordinate and subject to the CAT Agreement and [***] Agreements. Subject to the terms and conditions of this Agreement, IMPH hereby grants to iCo a perpetual, fully-paid, royalty free, exclusive license in the Territory, with the full rights to grant sublicenses through multiple tiers, under any IMPH Product Improvements solely to the extent reasonably needed for iCo (and its Affiliates and other licensees) to use or practice IMPH Product Improvements for Research and/or to make, have made, use, sell, offer for sale, import, export, develop, register, and distribute Licensed Products solely for use in the Ocular Field. 3. TECHNOLOGY TRANSFER Within 60 days following the Effective Date (but subject to prior receipt of the License Fee), at a time requested by IMPH and reasonably acceptable to iCo, iCo will transfer to IMPH the documents (in electronic form) set out in Schedule 8 that constitute that part of the iCo Background Know How and iCo Product Know How as identified at the Effective Date as being needed or reasonably useful for IMPH to develop and commercialize Licensed Products in the Licensed Field. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 11 iCo shall use reasonable efforts to provide IMPH access to the Master Cell Bank, for use solely in connection with IMPH manufacture of iCo-008 as contemplated in this Agreement. As an express precondition to any such access to the Master Cell Bank from iCo to IMPH, IMPH agrees and understands that the Master Cell Bank does not have necessary regulatory or Competent Authority approval for use in connection with human beings or in connection with any Phase of clinical trials and accordingly would be provided to IMPH “as is” and without any warranty express or implied as to satisfactory quality or fitness for a particular purpose and iCo shall not be liable for any such use by IMPH or any other party of the Master Cell Bank or any loss claim damage or liability of whatsoever kind or nature which may arise from or in connection with any use of the Master Cell Bank. Once the initial transfer of iCo Background Know How and iCo Product Know How under Section 3.1 is completed, iCo shall thereafter, from time to time as requested by IMPH and until the fifth (5th ) anniversary of the Effective Date, provide reasonable support in the transfer of any additional iCo Background Know How and iCo Product Know How by email, fax or telephone, up to a maximum of twenty five (25) man hours without charge. Any such support in excess of such [***] hours, if requested by IMPH, will be provided at a cost of [***] per hour to IMPH and will be invoiced every three (3) months following the Effective Date, but provided that the total such additional support provided by iCo under this Section 3.4 shall not exceed a total of one hundred (100) man hours, unless iCo otherwise agrees in writing. iCo has informed IMPH that IMPH has no rights whatsoever (whether express, implied or otherwise) in relation to any agreement between iCo and Lonza regarding manufacture of Licensed Product, or to the extent that it may become relevant, use of the Master Cell Bank . Accordingly iCo has brought to the attention of IMPH that in order for IMPH to manufacture Licensed Product, IMPH may need an agreement with Lonza in relation to manufacture of Licensed Product. Likewise, iCo has brought to the attention of IMPH that in order for IMPH to make use of the Master Cell Bank, IMPH may need an agreement with Lonza. Notwithstanding the foregoing, iCo agrees to use reasonable efforts to assist IMPH in seeking to reach an agreement with Lonza regarding manufacture and supply to IMPH of needed quantities of iCo-008. After the completion of the initial transfer pursuant to Section 3.1, from time to time as requested by iCo through the JDC, IMPH shall disclose and transfer to iCo all IMPH IP that is needed or reasonably useful for iCo to develop and/or commercialize Ocular Products in the Ocular Field, including all clinical data and results (including all case report forms and final reports) generated from the Development of Licensed Product. Such disclosures shall be in the form reasonably requested by iCo. iCo shall have the right to use all such IMPH IP in accordance with Section 2.7 above and to the extent such IMPH IP relates to regulatory matters as set forth below. In addition, IMPH shall disclose and transfer to iCo, within thirty days after filing, a full and complete copy of each Marketing Approval Application and any other regulatory filing (including INDs and equivalent filings) relating to iCo-008 and/or Licensed Product, and all amendments and supplements thereto, filed by or on behalf of IMPH, its Affiliate or a Sub-sublicensee. IMPH hereby grants to iCo the right (with full rights to grant sublicenses) to use all such Marketing Approval Applications and any other regulatory filings (including all amendments and supplements thereto and all Information contained therein) in connection with the Development and/or Commercialization of Licensed Products in the Ocular Field throughout the Territory (including use in regulatory filings) and grants to iCo rights of reference (which may be transferred to iCo’s Affiliates and other licensees) to all such regulatory filings. IMPH agrees to provide to iCo (and any of its Affiliates and other licensees) a letter confirming the above rights of reference, and to require all its Affiliates and Sub-sublicensees to provide to iCo (and any of its Affiliates and other licensees) such a confirmation letter, on request of iCo. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 12 4. PRODUCT DEVELOPMENT; REGULATORY AND SAFETY; IMPH shall have the exclusive rights and responsibility to conduct all Development activities with respect to iCo-008 and Licensed Products solely with respect to uses in the Licensed Field. All such development work shall be in accordance with the Development Plan, and IMPH shall use Reasonable Endeavors to conduct such development, whether through itself and/ or its Affiliates and Sub-sublicensees work, with the goal of achieving Marketing Approvals of Licensed Products in the Licensed Field in each country in the Territory where it is commercially reasonable to do so, as soon as practicable. Such Development activities shall include using Reasonable Endeavors to Develop at least one Licensed Product for two Indications that may include a GI Indication or any other Indication. Such Development shall be at IMPH’s (and/or its Affiliate’s or Sub-sublicensee’s) expense. Regardless of any rights of the JDC, IMPH (or its Affiliate or Sub-sublicense, as appropriate) will update the Development Plan from time to time as appropriate, and will provide iCo copies of each such updated Development Plan. IMPH has prepared and provided to iCo (as of the Effective Date) an initial summary Development Plan, which plan provides a summary of IMPH’s initial plans for Development and Commercializing iCo-008 in the Licensed Field. Notwithstanding the foregoing rights, Sublicensee covenants that it and its Affiliates and sublicnsees shall not develop iCo-008 or any Licensed Product in a formulation that is specifically intended for direct administration to the eye or otherwise specifically made for use in the Ocular Field. For clarity, iCo retains exclusive worldwide rights to develop, seek registrations and approval of, and commercialize (either itself and/or through its Affiliates or other licensees) iCo-008 and all Ocular Products for all uses in the Ocular Field. Within 30 days following the Effective Date, iCo and IMPH shall establish a joint development committee (the “Joint Development Committee” or “JDC”) to oversee and coordinate Development of Licensed Products. The JDC shall be composed of four members, two of whom shall be appointed by iCo and two of whom shall be appointed by IMPH, all of which shall be employees of the respective Parties with appropriate experience and authority in Developing the Licensed Products. The chairperson of the JDC shall be a representative of IMPH whom shall be responsible for calling and leading the meetings using agenda prepared jointly by both Parties, but such chairperson shall have no other special function within the JDC. Each Party may replace its members on the JDC on written notice to the other Party. The JDC shall hold meetings twice each year, unless an extraordinary meeting is called by any Party. Each Party shall bear its own costs to attend and participate in the JDC meetings, including expenses incurred by the members nominated by it in connection with their activities as members of the JDC. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 13 The JDC is established in order for the representatives of the Parties to, and shall be authorized to: (a) review, coordinate, and discuss the overall Development and regulatory strategies for obtaining Marketing Approval for each Licensed Product in the Territory; (b) oversee and review each Party’s Development activities with respect to Licensed Products ; (c) act as a forum for exchange of information and ideas and discussion of any issues that arise in Development; and (d) decide on and seek to resolve any major strategic issue raised by any of the Parties or during discussions. Each Party shall provide the JDC with the requisite Information for its operation in accordance with the guidelines to be agreed at the first JDC meeting, including specifically any Information that would adversely affect the other Party’s Development efforts. All decisions of the JDC shall be made by unanimous vote or written consent, with iCo and IMPH each having, respectively, one vote in all decisions. The JDC shall use reasonable efforts to resolve any disputes or disagreements concerning the matters within its duties. Any dispute or disagreement not resolved will be decided by the mutual consent of the chief executive officers of the Parties. If such matter is not then resolved within 30 days of the CEOs initiating discussions, then IMPH shall have the final decision making authority with respect to the matter in connection with the Development of the Licensed Product, provided that such IMPH shall make such decision in a manner that is consistent with the terms and conditions of this Agreement, and further provided that IMPH shall not make any decision that may have the result of adversely impacting the Development, manufacture or commercialization of Ocular Product. Accordingly, notwithstanding the creation of the JDC, each Party shall retain the rights, powers and discretion granted to it under this Agreement, and the JDC is not delegated or vested with any rights, powers or discretion unless such delegation or vesting is expressly provided in this Agreement, or the Parties expressly so agree in writing. The JDC shall not have any power to amend or modify this Agreement, and no decision of the JDC shall be enforceable to the extent it is in contravention of any terms and conditions of this Agreement. IMPH (and its Sub-sublicensees) will be responsible from the Effective Date for all costs associated with the Development of iCo-008 and Licensed Products and all regulatory filings in the Territory in relation to iCo-008 and Licensed Products, in each case for use in the Licensed Field. IMPH will use its Reasonable Endeavors to Develop iCo-008 and Licensed Products. Without limiting the foregoing, IMPH (and/or its Affiliates and Sub-sublicensees) shall use Reasonable Endeavors to Development of Licensed Products by reaching the following milestones: (a) commencement of Phase II Trial of the first Licensed Product prior to the second anniversary of the Effective Date; (b) spend on the aggregate of [***] years after the Effective Date in connection with the Development and manufacturing of the Licensed Product; and (c) commencement of [***] which time period may be reasonably extended to adjust for any delays the extent caused by any additional requests made by FDA or similar Competent Authority during such meetings as a prerequisite to the commencement of Phase III Trial. The foregoing time schedule reflects the current Development Plan and may be extended in the event that such changes are agreed by the Parties as applicable to the then-current Development Plan or otherwise result from a delay cause by a Competent Authority. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 14 IMPH may subcontract to Third Parties specific Development tasks in the Licensed Field as it determines are appropriate. Any such subcontract shall be subject to the requirements that: (a) the subcontractor comply with all relevant terms of this Agreement and the CAT Agreement; and (b) IMPH shall remain ultimately responsible for the performance of its obligations under this Agreement, and if the acts and omissions of any subcontractor cause IMPH to be in breach of this Agreement or iCo to be in breach of the CAT Agreement, then IMPH shall remain responsible for such breach, and IMPH will be liable for any damages or other remedies available to iCo under contract law as a result of any such breach of this Agreement, to the extent such breach is not cured and has caused iCo harm, regardless of any remedy which iCo or IMPH may have against the subcontractor for breach of the subcontract. IMPH shall maintain, or cause to be maintained, accurate records of all its (and its Affiliates’ and Sub-sublicensees’) Development activities under this Agreement in sufficient detail and in good scientific manner appropriate for Patent and regulatory purposes, which shall be complete and accurate and shall fully and properly reflect all work done and results achieved in the performance of its Development activities under the Development Plan, and which shall be retained by IMPH for at least five (5) years after the termination or expiry of this Agreement, or for such longer period as may be required by Applicable Law. Every six (6) months after the Effective Date in preparation to the JDC meeting, IMPH shall provide iCo with a written report providing reasonable detail on the progress and results of all Development activities in the Licensed Field with respect to iCo-008 and Licensed Products, and once a year shall update its then-current Development Plan. Subject to any Third Party obligations, iCo shall keep IMPH reasonably informed of its activities in Developing, manufacturing and commercializing Ocular Product in the Ocular Field in the Territory. 4.10No Warranty. Nothing contained herein shall be deemed a warranty by IMPH that it shall be successful in its Development efforts and failure to meet the goal of the Development Plan after IMPH met its diligence obligations hereunder, including investing Reasonable Endeavors as provided in Section 4.1, shall not constitute a breach of this Agreement. 4.11Regulatory Filings and Safety Matters (a) All regulatory filings submitted in connection with obtaining Competent Authority approval to test or market a Licensed Product in the Licensed Field, including all IND and MAA submissions, Drug Master Files and other regulatory filings, shall be owned by, and submitted by and in the name of IMPH or its Affiliates or Sub-sublicensee. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 15 (b) iCo shall grant or cause to be granted to IMPH and its Sub-sublicensees (if any) all necessary cross-reference rights to any relevant Drug Master Files and other regulatory filings owned by iCo for iCo-008, submitted by iCo or its Affiliates with any CompetentAuthority. (c) Regulatory Coordination . IMPH will have exclusive control over, and authority and responsibility for, the regulatory strategies relating to the development and commercialization of all Licensed Products for use in the Licensed Field, including, without limitation (i)the preparation of all documents submitted to Competent Authorities and the filing of all INDs, Drug Approval Applications and other submissions relating to Licensed Products and (ii) all regulatory actions, communications and meetings with any Regulatory Authority with respect to any Licensed Products in the Licensed Field. IMPH shall use Reasonable Endeavors to prepare, file and prosecute all regulatory filings as needed to obtain Marketing Approvals of Licensed Product as soon as practicable in each country in the Territory where it is commercially reasonable to market Licensed Product. Subject to any confidentiality obligations to Third Parties, each Party shall provide to the other Party on a timely basis all information controlled by such Party or otherwise in such Party’s possession as a result of its activities under this Agreement that is necessary for the other Party to comply with all regulatory obligations on a global basis applicable to Licensed Products (in the case of IMPH) or Ocular Products (in the case of iCo), including filing updates, information amendments, annual reports, pharmacovigilance filings, preclinical research data, preclinical study reports, investigator notifications and chemistry, manufacturing and controls information in relation to iCo-008, the Licensed Product or Ocular Product, each of the foregoing to the extent necessary for the other Party. For clarity, IMPH is responsible for all adverse event and other safety reporting worldwide with respect to Licensed Products. All updates and reports provided hereunder shall be provided in a form as reasonably required by each Party for inclusion in any regulatory submission. IMPH shall be responsible for interfacing, corresponding and meeting with all Regulatory Authorities with respect to any Licensed Product. The Parties shall cooperate with each other to provide all reasonable assistance and take all actions reasonably requested by the other Party that are necessary to comply with any law applicable to any Licensed Product and Ocular Product, as the case may be, including, but not limited to, providing the other Party with reasonable access during ordinary business hours and upon reasonable written notice to its personnel, as reasonably necessary for audit purposes and/or to answer questions or explain any information such Party provides pursuant to this Section 4.10(c), and the reporting of adverse drug experience reports (and Serious Adverse Event drug experience reports) to Competent Authorities. (d) Review of Correspondence . IMPH shall use reasonable efforts to provide with at least ten (10) Business Days advance notice of any material meeting with Competent Authorities which is for the purpose of obtaining Regulatory Approval for any Licensed Product. To the extent reasonably practicable and subject to any Third Party confidentiality obligations, IMPH shall provide drafts of any material documents or correspondence pertaining to any Licensed Product prepared for submission to the Competent Authority sufficiently in advance of submission so that iCo may review and comment on the substance of such material documents or correspondence. IMPH shall promptly provide copies of any material documents or other correspondence received from the Competent Authority pertaining to Licensed Product. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 16 (e) Pharmacovigilance and Safety Agreement . Subject to the following, IMPH shall maintain the global safety database for all Licensed Products and shall be responsible for global pharmacovigilance for Licensed Products. iCo will be responsible for receipt, evaluation and reporting of all adverse events and adverse drug reactions arising from its Ocular Product activities under this Agreement. Subject to the following, IMPH shall be responsible for global reporting of all Adverse Events occurring with respect to the Licensed Products, including any Adverse Events reported to IMPH by iCo, in accordance with the deadlines and requirements of applicable Laws and Governmental Authorities. Within three (3) months after signing the Agreement, the Parties will enter into a detailed safety agreement (the “ Safety Agreement ”), which agreement will be commercially reasonable and typical for similar agreements and will include provisions to ensure full coordination between IMPH and iCo with regard to the Licensed Product or Ocular Product and safety reporting, in accordance with global regulations and timelines, including iCo collection and transmission of safety reports to IMPH. The Parties shall periodically review the Safety Agreement and suggest revisions or and/or updates as necessary or appropriate based on changes in applicable Laws or other factors. IMPH acknowledges that iCo has the ultimate responsibility for adverse event reporting and pharmacovigilance and in satisfaction of such role may conduct all adverse event reporting and pharmacovigilance activities with respect to Licensed Products, at its election. 5. COMMERCIALIZATION AND MARKETING At least one (1) year prior to the expected date of the receipt by IMPH (or its Sub-sublicensee) of the first Marketing Approval for use in the Licensed Field, as indicated in then-current Development Plan, IMPH shall create and provide to iCo a written summary plan showing a reasonably-detailed summary of the commercialization and marketing efforts with respect to the relevant Licensed Product in the Licensed Field in the Territory (the “Commercialization Plan”) . IMPH (or its Sub-sublicensee, as applicable) shall have the right to amend, supplement and/or update the Commercialization Plan from time to time as needed or commercially appropriate, and IMPH shall provide to iCo promptly a copy of each such amended, supplemented or updated Commercialization Plan. IMPH shall have the exclusive rights and responsibility to conduct all Commercialization and marketing activities with respect to Licensed Products for use in the Licensed Field, generally in accordance with the then-current Commercialization Plan, whether through itself and/or its Sub-sublicensees. IMPH shall use Reasonable Endeavors to market, promote, sell and otherwise Commercialize Licensed Products for use in the Licensed Field in each country in the Territory where Licensed Product has achieved Marketing Approval, with the goal of maximizing sales of such Licensed Products. IMPH (and/or its Sub-sublicensees, as applicable) will be responsible from the Effective Date for all costs associated with the Commercialization and marketing of the Licensed Products in the Licensed Field and for all regulatory filings and other regulatory activities by IMPH (and its Sub-sublicensees, as applicable) in the Territory. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 17 To the extent not prohibited by Applicable Law and subject to Competent Authority and regulatory approval, and if requested by iCo to IMPH in writing, the iCo company chosen name and company logo (or one specified by CAT, as applicable) shall be carried on Licensed Product packaging, packaging inserts, labels, containers and printed material related thereto, with a prominence as mutually agreed to by iCo and IMPH (such agreement not to be unreasonably withheld by either Party). Every 6 months after the date on which the Commercialization Plan is first received by iCo, IMPH shall provide iCo with a written report setting forth in reasonable detail the progress and results of all Commercialization activities of IMPH and all Sub-sublicensees, including a comparison to the then-current Commercialization Plan. IMPH agrees that it is responsible for the manufacturing of iCo-008 for all clinical and Commercialization activities of each of the Parties, with the goal of utilize economies of scale with the contract manufacturing organization Lonza. IMPH agrees to use its reasonable efforts to supply iCo all its requirements of iCo-008 as needed for iCo’s ocular program in the Ocular Field, such supply to be under a separate supply and transfer pricing agreement, which shall have commercially reasonable terms and shall be negotiated and agreed to reasonable and in good faith by the Parties within three (3) months after iCo’s written request, including without limitations the following provisions: (i) provisions governing forecasting and ordering mechanisms that are consistent with the manufacturing and supply agreement between IMPH and Lonza; and (ii) transfer price shall be based on actual cost incurred by IMPH in connection with the manufacturing (if IMPH manufactures the product by itself) or procurement (if IMPH procures such product from a third party) + [***] if as part of a forecasted order or otherwise cost + [***]. Notwithstanding the foregoing, iCo retains the rights, at its discretion, to manufacture any or all of its (and its Affiliates’ and other licensees’) requirements of iCo-008. 6. NON-COMPETITION IMPH and its Affiliates shall not (alone or in collaboration with a Third Party) conduct in the Territory any activities to (including any program intended to) develop, commercialize, distribute, market or sell (or license or otherwise grant rights to a Third Party to do any of the foregoing) any product in the Licensed Field or the Ocular Field containing an Antibody that specifically binds to eotaxin-1, other than iCo-008 or a Licensed Product (for clarity, solely for use in the Licensed Field) as contemplated by this Agreement. iCo shall not (alone or in collaboration with a Third Party) conduct in the Territory any activities to (including any program intended to): (a) develop, commercialize, distribute, market or sell (or license or otherwise grant rights to its Affiliate or a Third Party to do any of the foregoing) for use in the Licensed Field any product containing iCo-008. Portions of this Exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Exchange Act of 1934, as amended. 18 7. PAYMENTS In consideration of the licenses and other rights granted by iCo to IMPH in this Agreement, IMPH shall make the following payments to iCo: 7.1Option Fee, License Fee and License Shares (a)
